Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
The request filed on 11/2/2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 15/869537 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 2-23, 25, 27, 33, 35, 37, and 42-45 have been cancelled.
Claims 1, 24, 26, 28-32, 34, 36, and 38-41 are pending and under consideration for a composition comprising a BAD-like BH3 peptide including NOXA BH3 or variants and a mitochondrion comprising complex of MCL-1 and BID/BIM , wherein the peptide comprises the sequence of SEQ ID NO: 6 or 7 with less than 50 amino acid in length.

Previous final Office Action:

The rejections in the previous Office action dated 7/31/2020 including rejections of claims under 35 USC § 112 1st paragraph and 35 USC §102/103 are withdrawn in view of amendment. If any rejection/objection is maintained, it will be stated again below.
Information Disclosure Statement

The information disclosure statement (s) (IDS) submitted on 11/2/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.



Claim Objection
Claims 36 and 38 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 26 and 28.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
	Appropriate corrections or cancellation of the claims are required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 24, 26, 28-32, 34, 36, and 38-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea or natural product)  without an inventive concept/significantly more.  
The claims are directed to a composition comprising a synthetic or recombinant Bad-lik3 BH3 peptide and a mitochondrion isolated from cell without significantly more, wherein the peptide comprises the amino acid sequence of SEQ ID NO: 6 or 7.  The products of peptides and mitochondrion are naturally occurred in cells and exist in nature. The sequence of SEQ ID NO: 6 or 7 is no difference from the naturally existed sequence in the structure. For example, SEQ ID NO: 6 (AELPPEFAAQLRKIGDKVYC) is a part of naturally occurred Noxa BH3 domain (see sequence alignment below described in Oda et al (figure 1-A, Science Vol 288, p1053-1058, provided in previous Office 

    PNG
    media_image1.png
    99
    432
    media_image1.png
    Greyscale

The naturally existed BH3 peptide of SEQ ID NO: 6 or 7 and mitochondrion from a live cell together in a composition are not sufficient to qualify as patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural Products). 
Forming a composition with two naturally existed products does not add something significantly more to the Judicial Exception.
For more information and analysis, applicant is also directed to the new 2014 Guidance under 35 USC § 101 on the website below (Example 3 and 7 in particular):
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014, and revised guidance issued 2015, 2016 and Oct 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Response to applicant’s argument:
Applicant provides following arguments:
1) On bridging page 6-7, applicant argues isolated or recombinantly synthetic BAD-Like BH3 ≤ 50 amino acids does not occur in nature.  Naturally occurring cells containing mitochondria do not included or contain isolated BH3 peptide of 50 amino acid of SEQID NO: 6 or 7. 

2) on page 7-8, applicant cites example 3 of the 2014 interim Guidance, combination of two products having different structural characteristic from the naturally occurring products. Applicant states naturally occurred peptide comprising SEQ ID NO: 6 or 7 is at least 110 amino acids in length while the claimed SEQ ID NO: 6 or 7 is less than 50 amino acids and is not natural product.

3) on page 8, applicant points out that example 7 cited by the Examiner is nucleic acids sequences, while the  presently claims recite polypeptide, which is not analogous to example 7. 

In response to point 1), the sequence of SEQ ID NO: 6 or 7 is a fragment of NOXA BH3 domain, which has identical amino acids to a part of the protein.  Thus, the sequence of SEQ ID NO: 6 or 7 is naturally existed and no difference from a peptide fragment of NOXA BH3 domain. 

In response to point 2), the example 3 of 2014 interim Guidance describes that the claimed product deoxyamazonic acid although has no difference in function to naturally occurring amazonic acid, it is difference in structure from it.  Deoxyamazonic acid is natural counterpart, but not existed in nature.  Therefore, Deoxyamazonic acid is not “product of nature” exception. Thus claiming Deoxyamazonic acid or a composition comprising thereof is patentably eligible because the claim is not directed to an exception. The claimed product in example 3 is different from instant claimed composition, therefore it cannot be applied in this case.

	In response to point 3), both nucleic acids and peptides are the most common molecules in the living cells, which could be natural products and existed in nature without in vitro modification.  It is the same as applicant’s argued naturally occurring amazonic acid above. If the peptide or DNA (nucleotides or nucleic acids) has identical sequence as the naturally existed product, the peptide is ineligible for patentability. It is well known for one skilled in the art that the proteins in living cells are the products of DNA expression, analyzing peptide would be analogous to analyzing DNA.  Therefore, analysis of peptide based on the example of DNA or nucleic acids would be proper. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  


Claims 1, 24, 26, 29-32, 34, 36, and 39-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 7,668,133 in view of Oda et al (Science 288:1053-58, 2000, provided in previous Office action).
The instant claims are drawn to a composition comprising BAD-like BH3 domain comprising SEQ ID NO: 6 or 7 and a mitochondria or complex thereof with BID or BIM peptide, wherein the BH3 is less than 50 amino acids in length and binding to BCL-2 family protein and anti-apoptotic protein MCL-1. 

The claims of ‘133 patent are drawn to an isolated BH3 peptide comprising SEQ ID NO: 6, and a composition comprising thereof and a carrier, wherein the BH3 domain of SEQ ID NO: 6 binds to MCL-1 protein.

The claimed composition of ‘133 patent does not comprise mitochondria.

	The instant application is a continuation of ‘133 patent, the specification teaches MCL-1 protein expressed on mitochondria and form a complex with SEQ ID NO: 6 to displace BAX or BAX.
	Oda et al teach Nova protein having 101 amino acids in length and comprising SEQ ID NO: 6 that binds to BCL-2 family protein expressed on mitochondria. Oda et al also teach a method performed in a composition comprising isolated mitochondria and BAD-like BH3 domain (figure 3 etc).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a composition comprising the BH3 domain contained peptide of SEQ ID NO: 6 and a mitochondria containing MCL-1 protein expressed on there.  One of ordinary skill would have been motivated with reasonably expect success to form a composition comprising the peptide of SEQ ID NO: 6 and a mitochondria to arrive at current invention because Oda et al has used a composition comprising mitochondria and Bad-like BH2 domain that comprises SEQ ID NO: 6 to perform the function as set forth in the instantly claimed composition.

Response to Applicant’s argument:
	On bridging pages 5-6, applicant argues that Oda et al teach full length of NOXA BH3 domain and localized to the mitochondria with Bcl-2, but does not teach the instant SEQ ID NO: 6 and mitochondria in a composition as claim 1. 
In response, applicant is right on Oda et al teaching NOXA protein comprising SEQ ID NO: 6.  As stated above, Oda et al also teach isolated mitochondria with Bcl-2 and use mitochondria and NOXA Bad-like BH2 to perform the function as set forth in the instantly claimed composition. Thus, based on the teaching of Oda and availability of SEQ ID NO: 6, in order to perform the function as instantly claimed, one skilled in the art would be motivated with reasonable expectation of adding mitochondria in the SEQ ID NO: 6 contained composition of ‘133 patent to arrive at current invention without unexpected result.
For the reasons, applicant’s arguments have not been found persuasive, and the rejection is maintained.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEI YAO/Primary Examiner, Art Unit 1642